NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

KEVIN J. MURPHY,                            )
                                            )
              Appellant,                    )
                                            )
v.                                          )    Case No. 2D17-3555
                                            )
CADDY CARTS, INC.,                          )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Sarasota
County; Don Hall, Judge.

Kevin J. Murphy, pro se.

Paul A. Ryan of Paul Ryan Attorney at
Law, P.A., Punta Gorda, for Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.